Title: To John Adams from John Marshall, 6 July 1806
From: Marshall, John
To: Adams, John



Dear Sir
Richmond July 6th. 1806

I have taken a liberty which may require an apology. Thinking it necessary, I have, without your permission, inserted in the life of General Washington parts of letters written by you to him at the time of his appointment to the command of the army which was to be raised in 1798. I have ventured to do this because I thought it impossible that the act could be offensive to you, & because I had not time to obtain your previous consent to it. The letters of distinct periods having been read at distinct times, Those subsequent to the Generals retirement to private life were inspected when the work was too near its close to hope for an answer to any application to you until it would be put out of my hands, unless it should be retained for that special purpose.
Since I have given you the trouble of a letter permit me to thank you for the flattering became friendly expressions of yours of the 4th. of Feby. last. Beleive me, sir, no man has felt more sincerely than my self this malignant, unjust, & intolerant spirit which has been exhibited with respect to you. I trust its bitterness is diminishing. With respect to my self, I have reason to fear that the imprudent task I have just executed will draw upon me a degree of odium & calumny which I might perhaps otherwise have escaped. I should never have undertaken it but in the hope, certainly a very fallacious one, that the author would forever remain totally unknown.—But having undertaken it I have endeavoured to detail the events of a most turbulent & factious period without unnecessarily wounding the dominant party, but without a cowardly abandonment or concealment of truth. What may be the consequences of having ventured to offend those whom truth however moderately related must offend, it is not difficult to divine.
Mrs. Marshall requests me to unite, with mine her respectful compliments,& good wishes for the health& happiness of Mrs. Adams.
Beleive me to be dear Sir with sincere esteem & grateful attachment / Your Obedt. Servt.
J Marshall